Citation Nr: 0209346	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to April 
1969.  He also had periods of active duty for training from 
October 27, 1963 to January 13, 1964; from June 19 to July 5, 
1964; from July 16 to August 1, 1965; and from May 20 to June 
5, 1966.

This appeal arose from an October 1998 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to 
service connection for the requested benefit.  In November 
2000, the case was remanded to the RO by the Board of 
Veterans Appeals (Board) for further evidentiary development.  
In March 2002, the veteran and his representative were 
informed through a supplemental statement of the case of the 
continued denial of his claim.


FINDINGS OF FACT

1.  The veteran's rheumatic heart disease preexisted his 
period of service.

2.  The veteran's preexisting rheumatic heart disease did not 
increase in severity during service.


CONCLUSIONS OF LAW

1.  The veteran's rheumatic heart disease clearly and 
unmistakably existed prior to service, and the presumption of 
soundness at entrance into service is rebutted.  38 U.S.C.A. 
§§ 1111, 5103A, 5107 (West 1991 & 2001).

2.  The veteran's preexisting rheumatic heart disease was not 
aggravated by service.  38 U.S.C.A. §§ 1153, 5103A, 5107 
(West 1991 & 2001); 38 C.F.R. § 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has asserted that because a heart murmur was 
first found in service for which he subsequently required a 
valve replacement, service connection should be awarded to 
his rheumatic heart disease.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The service medical records included a National Guard 
examination conducted in March 1966.  This found that his 
cardiovascular system was within normal limits; the chest x-
ray was negative.  His April 1968 entrance examination noted 
a grade 1/6 systolic ejection murmur at the right base with 
slight radiation to the right carotid.  The April 1969 
separation examination included a normal evaluation of the 
cardiovascular system and a negative chest x-ray.

The veteran submitted numerous private outpatient treatment 
records developed during the 1980's and the 1990's.  On 
October 17, 1983, he reported experiencing skipping 
heartbeats all of his life.  He commented that a heart murmur 
had been discovered at the age of 17 at the time of his 
entrance into service.  On August 1, 1991, he again commented 
that his heart murmur had been found at the age of 17, 
although he indicated that he had not had any symptoms at 
that time.  In fact, he noted that he had completed his 
military service without any complications.  Over the years 
he had noted occasional palpitations, although these had been 
increasing in frequency.  During August 1991, he underwent 
valve replacement surgery, at which time a # 29 Omniscience 
prosthesis was inserted.  

The veteran then submitted various lay statements, prepared 
between November 1998 and January 1999.  A friend from 
childhood, J.A., commented that he was unaware of the 
veteran's health prior to service.  However, he recalled that 
he began to complain of chest pain from the early 1970's.  
The veteran's children recalled that, as far as they knew, 
his complaints had begun around 1984 to 1986.  His sister 
recalled that she became very close to the appellate after 
his divorce in 1977; she remembered that he would complain of 
chest pain, although he did not know why it hurt.  She stated 
that his second wife had taken him to the hospital in the 
mid-1980's for a racing heart.  

The veteran was examined by VA in March 2000.  He had had an 
aortic valve replaced in July 1991 with a mechanical 
prosthesis for aortic insufficiency.  His postoperative 
course was complicated by a stroke, which  resulted in left 
hemiparesis.  Apparently, prior to the age of 10, he had been 
very ill with what appeared to be rheumatic fever; he had had 
extensive joint involvement.  A cardiac murmur was noted at 
his entrance into active service at the age of 17.  He had 
noted skipped heartbeats during his early years but had been 
able to engage in physical activities without limitations.  
He had experienced no significant exertional dyspnea, chest 
pain, orthopnea or syncope.  There was a single reference to 
a heart murmur at the time of the 1968 entrance examination; 
no other mention was made of cardiac problems in the service 
medical records.  At the time of this examination, his 
cardiac status appeared to be stable.  There was no jugular 
venous distention or carotid bruits present.  Crisp 
mechanical valve sounds were noted with a grade 1-2/6 
systolic murmur.  There were no gallops, rubs or clicks 
heard.  

The examiner summarized that the veteran had a history of 
aortic insufficiency which was presumed to be secondary to 
rheumatic heart disease.  It was reasonable to conclude that 
the aortic insufficiency had been present in the military.  
The veteran stated that the frequency of his palpitations had 
increased shortly after his service.  However, the examiner 
stated that "[t]he degree to which he may have experienced 
some cardiac decompensation during the course of military 
service is uncertain."  It was commented that actually 
having the chest x-rays would be helpful.  However, based 
upon the available reports, it did not appear that there had 
been cardiac enlargement in either 1966 or 1969.  It must be 
concluded, therefore, that there was no significant 
deterioration in his cardiac status while on active duty.

The veteran was re-examined by VA in March 2002.  The 
examiner commented that the veteran's entire claims file had 
been reviewed.  According to the veteran, he had developed 
rheumatic fever after a strep throat infection at the age of 
7 or 8.  He was out of school for about two months.  Prior to 
service, at the age of 17, a heart murmur was found.  He 
indicated that he had had palpitations in service which would 
leave him feeling weak and "paralyzed."  These would stop 
spontaneously and they did not recur until after his release 
from service.  He stated that, starting in 1969, he had 
arrhythmias on a fairly regular basis, manifested most often 
in the form of atrial fibrillation.  He had a valve replaced 
in 1991, but suffered a stroke postoperatively.  He stated 
that during the 1970's and 1980's, his symptoms were confined 
to those of symptomatic recurrent tachyarrhythmia; he denied 
ever suffering from chest pain, shortness of breath or 
dyspnea on exertion.  

The physical examination found no evidence of jugular venous 
distention or carotid bruits.  Prosthetic valve clicking was 
plainly audible standing 10 to 15 feet from the veteran.  On 
palpitation of the precordium, there were no lifts, heaves or 
thrills.  His heart displayed a regular rate and rhythm with 
a 3/6 holosystolic murmur without gallop or rub.  The 
diagnoses were 1) history of childhood rheumatic fever 
complicated by rheumatic heart disease a) recurrent 
symptomatic supraventricular tachyarrhythmia in the 1970's 
and 1980's; b) severe, progressive aortic insufficiency; c) 
marked, progressive left ventricular dilatation; and 2) 
status post valve replacement, utilizing a mechanical valve.

The examiner placed the onset of the veteran's rheumatic 
heart disease as beginning shortly after the acute rheumatic 
fever at the age of 7 or 8; in other words, in the mid to 
late 1950's.  The examiner then rendered the following 
opinion:  

It is my opinion that the disability did not 
increase in severity beyond the normal expected 
progression of such condition (rheumatic heart 
disease) during the veteran's period of active 
service from April 1968 to May 1969.  It should be 
borne in mind that the natural history and course 
of rheumatic heart disease is one that typically 
sees symptoms arising 10-20 years after acute 
infection, and often these symptoms take the form 
of recurrent dysrhythmia secondary to progressive 
left ventricular dilatation, as was the case with 
this veteran.

It is not at all likely that the rheumatic heart 
disease which began as a complication of acute 
rheumatic fever was at all etiologically related to 
service, as it preceded by at least 10 years 
service entry date.

This veteran was most pleasant and frank and has, 
unfortunately, suffered complications of his aortic 
valve replacement that have left him unable to 
continue in his desired vocation, but the genesis 
and development of the disability, in my opinion, 
is really not at all related to service.


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2001).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

The Board notes that in March 2001, the RO sent 
correspondence to the veteran informing her of the provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA); codified at 
38 U.S.C.A. § 5100 (2001).  In this letter, he was informed 
of the evidence that was already of record and of what 
evidence was needed to substantiate his claims.  He was also 
told of what VA would do to assist him and of what his duties 
were.  The veteran did not indicate that there were any 
additional records that should be obtained.  Therefore, it is 
found that VA has met its duties of notice and development 
pursuant to the provisions of the VCAA.


Discussion

As noted above, service connection may be granted for those 
disabilities which preexist service when they can be shown to 
have been aggravated by such service.  The record clearly 
establishes, based upon the service medical records, the 
admissions of the veteran and the opinion of the VA examiner, 
that the veteran had suffered from an acute rheumatic fever 
at the age of 7 or 8 and that he developed rheumatic heart 
disease as a consequence.  This rheumatic heart disease was 
manifested at the time of his entrance onto active duty by a 
heart murmur, which was noted during the 1968 entrance 
examination.  Therefore, it is clear that the veteran's 
rheumatic heart disease preexisted service.  Based upon the 
service medical records and the opinions provided by the VA 
examiners in March 2000 and March 2002, it is found that his 
service did not aggravate his preexisting rheumatic heart 
disease.  It was commented that he had been able to engage in 
physical activities without limitations and he had completed 
his military service without any problems.  The examiner in 
March 2000 indicated that, based upon the negative chest x-
rays and the lack of complaints noted during service, it had 
to be concluded that there had been no significant 
deterioration in the veteran's cardiac status during service.  
The examiner in 2002 commented that the veteran's rheumatic 
heart disease had taken its natural expected progression 
since its onset in the mid- to late-1950's, after the acute 
infection.  It was opined that the condition had not 
increased in severity during service and that, while it had 
eventually progressed to the point that a valve replacement 
was necessary, it was commented that his disease was not in 
any way related to service.  Therefore, it is concluded that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for a heart 
disability.


ORDER

Service connection for a heart disability is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

